DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Fushimi et al. U.S. Patent No. 4,990,776 discloses a charged particle beam apparatus comprising: a charged particle beam source 1 configured to irradiate a sample 6 with a charged particle beam; a detector 7 configured to detect charged particles emitted from the sample 6 (“… and numeral 7 an electron beam detector for detecting secondary or reflected electrons from the specimen 5 or electrons transmitted through the specimen 5” [col. 3; lines 23-35]); and a control device 11 configured to generate an image based on an output signal from the detector (“Numeral 11 designates a display as a monitor means for displaying a pattern on the specimen observed or measured by the electron beam detector 7” [col. 3; lines 29-32]), wherein the charged particle beam apparatus further comprises a filter 7b configured to shield light emitted from the sample (“The filter 7b disposed in rear of the scintillator 7a has a transmittance characteristic as shown by WA in FIG. 4. The light emitted from the scintillator 7a is detected by the photomultiplier 7d through the filter 7b and the light guide 7c” [col. 4; lines 44-47]), and the filter covers a detection surface of the detector expected from the sample (as illustrated in figure 2). However, although the detector 7 detects the secondary electrons emitted from sample 5, a scintillator 7a converts these secondary electrons to a photonic signal prior to passing the photons through the filter 7b. Therefore, while filter 7b prevents passage of light, it does not permit passage of charged particles, as required by the claim.
Maeda U.S. PGPUB No. 2006/0138359 discloses a filter 3a for shielding light emitted from a sample (“a light-shielding portion 10” [0027]) while permitting passage of secondary electrons emitted from the sample (“an electron beam which has passed through the aperture 9 is not shielded” [0027]). However, although the filter 3a is included with an irradiation current detection unit 14, there is no explicit disclosure that the filter covers a detection surface of the detector.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam apparatus comprising: a filter configured to allow charged particles emitted from a sample, irradiated with charged particles from a charged particle beam source, to transmit through the filter and configured to shield light emitted from the sample, and the filter covers a detection surface of the detector expected from the sample.

Regarding independent claim 7; claim 7 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-6, 8, and 9; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881